
	

115 S164 IS: To direct the Secretary of the Interior to reissue the final rules relating to the listing of the gray wolf in the Western Great Lakes and the State of Wyoming under the Endangered Species Act of 1973.
U.S. Senate
2017-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 164
		IN THE SENATE OF THE UNITED STATES
		
			January 17, 2017
			Mr. Johnson (for himself, Mr. Barrasso, Mr. Enzi, Ms. Baldwin, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To direct the Secretary of the Interior to reissue the final rules relating to the listing of the
			 gray wolf in the Western Great Lakes and the State of Wyoming under the
			 Endangered Species Act of 1973.
	
	
		1.Reissuance of final rules relating to gray wolves in the Western Great Lakes and the State of
			 Wyoming
 (a)In generalNotwithstanding any other provision of law, not later than 60 days after the date of enactment of this Act, the Secretary of the Interior shall reissue—
 (1)the final rule entitled Endangered and Threatened Wildlife and Plants; Revising the Listing of the Gray Wolf (Canis lupus) in the Western Great Lakes (76 Fed. Reg. 81666 (December 28, 2011)); and
 (2)the final rule entitled Endangered and Threatened Wildlife and Plants; Removal of the Gray Wolf in Wyoming From the Federal List of Endangered and Threatened Wildlife and Removal of the Wyoming Wolf Population's Status as an Experimental Population (77 Fed. Reg. 55530 (September 10, 2012)).
 (b)No judicial reviewThe reissuance of the final rules described in subsection (a) shall not be subject to judicial review.
			
